Oliver, Chief Judge:
These two appeals for reappraisement relate to canned corned beef, packed 12 ounces to a tin, and 24 tins per case, exported from Uruguay.
The appeals have been submitted on stipulated facts, showing that foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis for appraisement of the merchandise in question, and that such statutory value is Uruguay pesos 4.9688 per dozen tins, packing included. I so hold.
Judgment will be rendered accordingly.